Title: To John Adams from Samuel Lyman, 5 May 1800
From: Lyman, Samuel,Nott, Abraham
To: Adams, John



Sir
Philadelphia May 5th: 1800

We take the liberty to nominate to you, William Ely of Springfield in Massachusetts, as a proper & suitable Character for the Office of Judge of the Indiana Territory—Mr. Ely is about thirty four years old, he has had a public and liberal Education; and has been regularly educated and admited to the practice of the Law, and is reputable in his profession—he is a man of Integrity, Industry, & Virtue—
We are, Sir, with sentiments of the / highest respect, your most / hble; Serts;


Samuel LymanAbm. Nott.